Citation Nr: 1400329	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-35 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for vision deficiencies, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a digestive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from January 1997 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening a previously denied claims for service connection for vision deficiencies and a digestive disorder. 

The Veteran requested a local Decision Review Officer (DRO) hearing in August 2009.  The Veteran cancelled the hearing in November 2009.  The DRO hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2013).

The issue of service connection for vision deficiencies is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2005 rating decision which is now final denied service connection for vision deficiencies and a digestive disorder.

2.  Additional evidence received since the May 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for vision deficiencies.

3.  Evidence received since the May 2005 decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of whether a digestive disorder was incurred or aggravated in service, and does not raise the possibility of substantiating the Veteran's claim for service connection for a digestive disorder.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision which denied service connection for vision deficiencies and a digestive disorder is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  The criteria for reopening the claim of service connection for vision deficiencies are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.303, 20.1105 (2013).

3.  The criteria for reopening the claim of service connection for a digestive disorder are not met.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 3.159 (2013).  

The Board grants reopening of the claim for service connection for vision deficiencies, as discussed below.  Explanation of VA's compliance with the duties to notify and assist as to reopening of that claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A; Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); 38 C.F.R. § 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  When a petition to reopen a claim for service connection is received, the notice must include the five elements of service connection, the elements of new and material evidence, and the reasons for the prior final denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  An October 2008 letter fully satisfied the duty to notify provisions prior to initial adjudication of the petition to reopen the claim for service connection for a digestive disorder in November 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service, private, and VA treatment records, and the Veteran's statements.  Although the claims file contains copies of the Veteran's service treatment records provided by the Veteran, those records are incomplete.  These service treatment records were received prior to the May 2005 rating decision.  Complete originals of the Veteran's service treatment records were not available.  In these circumstances, when a veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Although a VA examination was not conducted with respect to the new and material evidence claim, VA is not required to obtain an examination for a claim to reopen a finally decided decision.  38 C.F.R. § 3.159(c).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2013).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low".  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

Reopening Service Connection

The Veteran's claims for service connection for vision deficiencies and a digestive disorder were denied in a May 2005 rating decision on the basis that the Veteran did not have a current eye disability and that a chronic digestive disorder occurred in or was aggravated by military service.  The Veteran was notified of the May 2005 decision by a letter dated in May 2005.  He submitted a notice of disagreement in September 2005, and the RO issued a statement of the case in March 2006.  The Veteran submitted a Form 9 in September 2006, after the statutory limit to submit a formal appeal had expired.  No evidence was received within the year following the May 2005 letter such that the provisions of 38 C.F.R. § 3.156(b) would apply; therefore, the May 2005 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The Board concludes that reopening is warranted for the claim for service connection for vision deficiencies.  Since the May 2005 rating decision, a February 2004 report of medical history, showing complaints of watering eyes, and VA treatment records through February 2012 have been received.  In pertinent part, the October 2006 to September 2007 VA treatment records show that the Veteran has a history of chronic styes and chalazion surgery, and was diagnosed with blepharitis in June 2007.  

The October 2006 to September 2007 VA treatment records are new to the file, show the presence of a current disability of the eye and raise a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for vision deficiencies.  See 38 C.F.R. § 3.156(a).  The Board will consider service connection for vision deficiencies on the merits below.

The Board concludes that reopening is not warranted for the claim for service connection for a digestive disorder.  

The Board finds that new lay evidence has not been received for service connection for a digestive disorder.  The Veteran submitted a single lay statement in support of the petition to reopen the claim for service connection for a digestive disorder in his October 2010 Form 9.  He stated that he had symptoms continually since active duty and that they have not decreased or diminished.  During his original claim, the Veteran reported nausua and diarrhea beginning during service.  He also reported intermittent diarrhea, nausea, and abdominal cramps during a January 2006 VA examination.  These statements were of record and considered by the RO when issuing the March 2006 Statement of the Case.  The Board finds that the lay evidence received since the May 2005 rating decision became final is not new.  

Two sets of additional medical evidence has been received in support of the petition to reopen.  A set of treatment records from a chiropractor were received in November 2008, but do not address a digestive disorder.  VA treatment records through February 2012 were also associated with the claims file.  In pertinent part, the treatment records show that the Veteran was hospitalized for a small bowel obstruction in January 2009, March 2011, and January 2012.  During the January 2012 hospitalization, the Veteran told the attending nurse that his recurring small bowel obstruction is caused by scar tissue from a gunshot wound and subsequent trauma laparotomy in 1980.

The medical evidence added to the record since May 2005 is not material because the evidence does not relate to an unestablished fact necessary to substantiate the claim as the evidence does not relate the current digestive disorder to service.  To the contrary, the January 2012 treatment records indicate that the Veteran's current digestive disorder had onset prior to service, as a result of a gunshot wound and subsequent trauma laparotomy in 1980.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim. 

For these reasons, the Board finds that new and material evidence to reopen service connection for a digestive disorder has not been received subsequent to the last final RO decision in May 2005.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  As such, the Veteran's claim for service connection for a digestive disorder is not reopened.  38 C.F.R. § 3.156(a).  


ORDER

The petition to reopen the claim of service connection for vision deficiencies is granted.

The petition to reopen the claim of service connection for a digestive disorder is denied.


REMAND

VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  The evidence submitted after the May 2005 rating decision indicates that the Veteran has a currently diagnosed disability of the eyes.  Specifically, the Veteran was diagnosed with blepharitis in June 2007, and has been treated on several occasions for styes and chalazions.  A medical nexus opinion is required to assist in determining the nature and etiology of the Veteran's current disability of the eyes; specifically, whether the Veteran's current disability is caused by or related to the in-service complaints of watering eyes.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the claim of service connection for vision deficiencies is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA eye examination to assist in determining if an eye disability was incurred in service.  The claims folder should be made available for review in connection with this examination.  All indicated tests and studies should be performed. 

The examiner should identify all current eye disabilities, and should offer the following opinion: 

Is it at least as likely as not (a 50 percent or greater probability) that any eye disability began during service or is otherwise related to some incident in service?

In rendering an opinion, the examiner should address relevant findings of record, including service treatment records reflecting complaints of watering eyes, and recent treatment for styes, chalazions, and blepharitis. 

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved. 

2.  After all development has been completed, the RO/AMC should re-adjudicate the claim for service connection for vision deficiencies.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


